MEMORANDUM **
Mark David Bishop, a Chapter 7 debtor, appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order approving auctioneer’s fees, denying Bishop’s request for a refund of his appellate filing fee, and reversing the bankruptcy court’s order authorizing surcharge of Bishop’s homestead exemption. Appellee does not contest the BAP order regarding the surcharge. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the BAP’s decision. Arrow Elecs., Inc. v. Howard Justus (In Re Kaypro), 218 F.3d 1070, 1073 (9th Cir.2000). We affirm.
The BAP properly upheld the bankruptcy court’s order approving the auctioneer’s fees because the fees were reasonable and did not exceed the rate fixed by the court. See Fed. R. Bankr.P. 6005 (“The order of the court approving the employment of an appraiser or auctioneer shall fix the amount or rate of compensation.”).
The BAP properly upheld the bankruptcy court’s order denying Bishop’s request for a refund of his appellate filing fee because the fee waiver was no longer warranted after Bishop received the proceeds of his homestead exemption. See 28 U.S.C. § 1930(f) (allowing bankruptcy court to waive fees where the individual has income less than 150 percent of the poverty line and is unable to pay that fee in installments).
*133Bishop’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.